Mr. Presiding Justice Higbee delivered the opinion of the court. 3. Intoxicating liquors, § 228*—when evidence sufficient to sustain finding that deceased met his death as result of intoxication. In an action under section 9 of the Dramshop Act (J. & A. ft 4609) to recover for loss of support as a result of the death of a person while intoxicated, where deceased was shot in self-defense by a city marshal at whom deceased had fired while intoxicated, evidence held to warrant the jury in finding that deceased came to his death as a result of the intoxication. 4. Intoxicating liquors, § 228*—when evidence sufficient to sustain finding that intoxication of deceased caused by liquor sold by defendants. In an action under section 9 of the Dramshop Act (J. & A. ft 4609) to recover for loss of support as a result of the death of a person while intoxicated, evidence examined and held to warrant a.finding by the jury that the intoxication of deceased was caused in whole or in part by liquor sold to him by defendants. 5. Instructions, § 159*—consideration of series as a whole. A series of instructions must be considered as a whole. 6. . Intoxicating Liquors, § 261*—when instructions on cause of death not reversibly erroneous. In an action under section 9 of the Dramshop Act (J. & A. ft 4609) to recover for the loss of support as a result of the death of a person who, while intoxicated, fired at a city marshal and was killed by him in self-defense, instructions which do not in terms require that the intoxication should have been the cause of the attempt to shoot the marshal are not reversibly erroneous where the instructions, considered as a whole, plainly inform the jury that in order to entitle plaintiffs to recover it must appear that the intoxication caused the act which led to the death of deceased. 7. Appeal and error, § 1560*—when refusal of instructions harmless error. It is not reversible error to refuse instructions which are involved and somewhat misleading where the judgment is sustained by the evidence and substantial justice appears to have been done.